Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
1.	Applicant’s election without traverse of Species 5b, i.e. Claim 23, in the reply filed on 17 December 2021 is acknowledged.
2.	Claims 13-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 17 December 2021.

3.	However, Applicant has failed to make election (with or without traverse) of either Species A, Species B, Species C, Species D, Species E, or Species F, as required on 21 October 2021 either in the reply filed on 17 December 2021 or on any other date. A restriction was properly required in Examiner’s communication dated 21 October 2021. As Applicant is unresponsive to said restriction requirement, all species among Species A, Species B, Species C, Species D, Species E, or Species F, are withdrawn from consideration.
4.	Claims 6-7 and 27-34 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species A, Species B, Species C, Species D, Species E, or Species F, there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
6.	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-2, 11, 22-26, 35 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Inomata et al. (Japanese Patent Publication No. JP 2015-052694 A), hereinafter Inomata, in further view of Banba et al. (Japanese Patent Publication No. JP 2003-005367 A), hereinafter Banba, in further view of Briney et al. (United States Patent No. US 4,485,167 A), hereinafter Briney, in further view of Nawrocki et al. (United States Patent Publication No. US 2015/0024326 A1), hereinafter Nawrocki.
8.	Regarding Claims 1-2, 11, 22-26, 35 and 38, Inomata teaches (Paragraphs [0018-0091]) an aqueous base soluble phenolic film-forming polymeric binder resin having ring bonded hydroxyl groups, which is a base soluble Novolak. Inomata teaches (Paragraphs [0092-0113]) a photoacid generator based on a trihalomethyl derivative, wherein the halo moiety is chlorine or bromine and that forms an acid upon exposure to radiation at 365 nm, in an amount sufficient to initiate crosslinking of the film-forming binder resin. Inomata teaches (Paragraphs [0092-0113]) the photoacid generator is a trihalomethyl derivative having structure (8) of the present application. Inomata teaches (Paragraphs [0092-0113]) the photoacid generator is a trihalomethyl derivative having structure (9) of the present application. Inomata teaches (Paragraphs [0092-0113]) a photoacid generator that forms an acid upon exposure to radiation at 365 nm in an amount sufficient to initiate crosslinking of the film-forming binder resin wherein said photoacid generator has structure (10) of the present application. Inomata teaches (Paragraphs [0114-0127]) a crosslinking agent that forms a carbonium ion upon exposure to the acid from step b) generated by exposure to radiation, and which comprises an etherified melamine. Inomata teaches (Paragraphs [0114-0127]) the crosslinking agent comprises etherified melamines selected from ones having structure (11) of the present application, oligomers formed by (11) of the present application or mixtures of these. Inomata teaches (Paragraphs [0114-0127]) a crosslinking agent that forms a carbonium ion upon exposure to the acid from a photoacid generator generated by exposure to radiation, and which comprises an etherified melamine wherein said crosslinking agent, comprises etherified melamines selected from ones having structure (12) of the present application, oligomers formed by structure (12) of the present application or mixtures of these. Inomata teaches (Paragraphs [0128-0130]) a photoresist solvent. Inomata teaches (Paragraphs [0128-0130]) the photoresist solvent is PGMEA. Inomata teaches (Paragraphs [0018-0091]) the binder resin is about 60 to about 90 wt%. Inomata teaches (Paragraphs [0092-0113]) the photoacid generator is about 0.5 to about 8.0 wt%. Inomata teaches (Paragraphs [0092-0113]) the crosslinking agent is about 8.0 to about 30 wt%.
9.	However, Inomata fails to explicitly teach the binder resin comprising repeat units of structure (2) of the present application. Furthermore, Inomata fails to explicitly teach a quencher system consisting essentially of an amine quencher, or a mixture of such amine quenchers, having a pKa in water from about 6.0 to about 12, where the amine quencher has a boiling point of at least 1000C, at 1 atmosphere pressure, and comprises at least one C2- C25 alkyl substituent, a -(CH2)nOH substituent, or a -(CH2)n-O-(CH2)n'-O-R' substituent or comprises a mixture of these substituents, where n and n' are independently an integer ranging from 2 to 4 and R' is a C1-C4 alkyl or H. Furthermore, Inomata fails to explicitly teach a dye having a molar attenuation coefficient at 365 nm ranging from about 1.74 X104 to about 0.94 X104 mole -1 L cm-1 as measured in PGMEA, which is soluble in aqueous base. Furthermore, Inomata fails to explicitly teach the quencher system is one wherein, further, said amine quencher or a mixture of such amine quenchers are ones having structure (1), wherein R1, and Ria may be individually selected from H, a C1 to C5, alkyl, or an aryl, where further at least one of R1, and Ria, is C10 to C25 alkyl substituent, or a -(CH2)nOH substituent, wherein n is an integer ranging from 2 to 4, and further wherein position 3 and 2 are connected by either a single bond or a double bond. Furthermore, Inomata fails to explicitly teach the dye being an aqueous base soluble dye having structure (13) of the present application. Furthermore, Inomata fails to explicitly teach the dye being an aqueous base soluble dye having structure (14) of the present application. Furthermore, Inomata fails to explicitly teach the dye is about 0.4 to about 8.0 wt%. Furthermore, Inomata fails to explicitly teach the quencher system is about 0.5 to about 4.0 wt%.
10.	Banba teaches (Claim 1) the binder resin comprising repeat units of structure (2) of the present application. Banba teaches (Paragraph [0004]) said binder resin results in improved yield.
11.	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Inomata in view of Banba the binder resin comprising repeat units of structure (2) of the present application. Doing so would result in improved yield, as recognized by Banba.
10.	Briney teaches (Claim 1) the binder resin comprising repeat units of structure (2) of the present application. Briney teaches (Paragraph [0004]) said binder resin results in improved results.
11.	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Inomata in view of Briney the binder resin comprising repeat units of structure (2) of the present application. Doing so would result in improved yield, as recognized by Banba.

Conclusion
11.	Any inquiry concerning this communication should be directed to RICHARD D CHAMPION at telephone number (571) 272-0750. The examiner can normally be reached on 8 a.m. - 5 p.m. Mon-Fri EST.
12.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUANE SMITH can be reached at (571) 272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
13.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
14.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/R.D.C./Examiner, Art Unit 1737

/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        09/26/2022